Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner acknowledges applicant’s amendments to claims 1-4, 10 14, and 16-17.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/08/2022 has been entered.

Response to Amendment
The amendment filed on 06/08/2022 has been entered.  Applicant’s arguments in pages 7-9 have been fully considered but are moot regarding claims 1-15 and are not persuasive regarding claims 16-20 and as detailed in the Response to Arguments section below. The amendments to the claims necessitated additional 35 USC § 112 claim rejections and additional claim objections. 



Response to Arguments
Applicants’ arguments filed on 06/08/2022 have been fully considers but in regards to claims 1-15, applicant’s arguments have been fully considered but are moot because applicant’s arguments revolved around the prior art Lee K (WO-2007075075-A1) which is no longer used in the current rejections of claims 1-15. Applicants argument regarding claims 16-20 have been fully considered but are not persuasive and the 35 USC § 103 claim rejections to these claims have been reinstated. The minor amendments to claim 16 necessitated minor changes to the 35 USC § 103 rejection of claim 16 and as detailed in claim rejections section below.

Regarding the applicant amendment to claim 1 and 16 and in reply to the applicants’ statement in page 7, line 14-17 and pages 8-9 “the shootbolt is releasable coupled to the first portion of the corner drive mechanism. Support for these amendments is found in the originally filed claims and specifications, including, paragraph [0015] (e.g., detailing the pin 235)”.  The examiner respectfully points out that although figs. 4 and 6 show the shootbolt/slider 204 coupled to the band 231 at the bands’ first portion/vertical portion via pin 235 where the hole 446 facilitates engagement and co-movement between the shootbolt 204 and the band 231 of the corner drive mechanism 230. But the disclosed specification does not state “releasably” nor does the disclosed specification discuss what is exactly meant by “releasably coupled”. Furthermore, it is not clear from the disclosed specification and figures what kind of tolerances exists between pin 235 and the shootbolt 204, or what kind of play exists between these two parts such as press fitted pin connection. Moreover, applicants’ arguments are more limiting than the claim language. For the purpose examination, the examiner interprets “releasably coupled” as being able to take apart, so that the releasable coupling provides the ability to free shootbolt 204 from pin 235 and hence the shootbolt 204 is freed from its attachment to the first portion/vertical portion of the band 231 (plese see paragraphs 14, 15, 20, 22, 28-29). Additionally, the examiner respectfully points out that the previous claim sets that were filed on 12/19/2019 and 01/26/2022 respectively do not include a limitation “releasably coupled.”

Regarding claim 1-15, 
the examiner respectfully notes that the prior art Roto Frank AG (DE-202007011699-U1) teaches a pivoting window system with a first and a second  wing that can be pivoted about at least one pivot axis relative to the fixed frame, where the first wing includes at least one locking piece which is connected to the locking element of the second wing in a locked position of the window in addition to the following claimed limitation of claim 1 and their claimed structural interaction: a chassis (annotated figure of fig. 2; chassis), a guideway (annotated figure of figs. 2 and 4), a shootbolt (14), a portion (13), retracted position (Unlocked / downwards movement), an extended position (Locked/upwards movement. Where the slidable shootbolt/edge bolt 14 mounted onto a drive rod section 16 and a fitting 8 at the edge of a pivoting wing, where a handle 9 slides the edge bolt 14 to lock into/unlocks from a locking piece 15 that is mounted to a fixed frame side, the invention provides protection against burglars by securely locking the windows.

Regarding claim 16-20, 
In regards to the applicants’ argument on pg. 8, line 26-27 “For example, Roto Frank’s edgebolt is a fixed component of the fitting 8”. The examiner respectfully points out that that the applicants statement is in disagreement with the teachings of the prior art Roto Frank AG (DE-202007011699-U1), specifically the teachings of para. 8, 20-23 and the annotated figures of fig. 2 and 4 and the disclosed figure 3. The examiner respectfully points out that the edge bolt 14 and the locking piece 13 are movably coupled to fitting 8 via guide bolt 21 and the pin respectively. The shoot bolt/edge bolt 14 plunges into a locking piece 15 on the fixed frame side, the edge bolt 14 is connected to the drive rod section 16 via locking piece 13 to move upwards to lock into the locking piece 15 and downwards to unlock and in accordance to and as shown in the annotated figure of fig. 2 and 4 and figure 3.
the examiner respectfully notes that the prior art of art Lee K (WO-2007075075-A1) and Roto Frank AG (DE-202007011699-U1) does teach a corner drive mechanism extendable over a corner of a slidable panel that is slidable within a frame, a chassis attachable to the slidable panel and including a guideway slot, and a shootbolt coupled to the corner drive mechanism and supported for sliding movement within the guideway slot in response to the movement of the corner drive mechanism, and as demonstrated in the 35 USC § 103 claim rejections section below.

Both Lee and Frank teach sliding window systems with windows that slide within their frames. Both Lee and Frank teach a locking unit that is controlled by a handle. The locking unit of Lee is attached to one side of the side slide bar 150c of the horizontally sliding window while the locking unit of Frank is attached to a corner edge of the sliding window. The hook and stop log of Lee act to maintain a state in which the seal member 30 is pressed even though an external force such as wind pressure is exerted on the movable window sash. While the slidable shootbolt/edge bolt and the locking piece of Frank securely lock the windows and protects against burglars attempts to open the windows.

Hence, Frank complements the drawbacks of Lee and teaches the claimed structural limitations that Lee fails to teach.

Thus, one of ordinary skill in the art would recognize the applicability of the concepts disclosed by Lee and Frank and thus would find it obvious to incorporate Franks' locking/closing piece 13, shootbolt/edge bolt 14, and locking piece 15 in order to secure the uniformly sealed sliding window system of Lee against the forceful entry that is attempted by burglars.
The examiner respectfully notes that the prior art Lee K (WO-2007075075-A1) and Roto Frank AG (DE-202007011699-U1) used in claim rejections -35 USC § 103 of claims 16-20 of this office action met all of the limitations claimed in the amendment filed on 06/08/2022. 

The examiner recognizes that obviousness may be established by combining or modifying the teaching of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, and regarding claims 16-20, it is obvious to combine Lee K (WO-2007075075-A1) with Roto Frank AG (DE-202007011699-U1) to overcomes the drawbacks (such as safety and security against burglars etc.) of the panel system by providing a corner locking piece in the form of a chassis and a shootbolt.

Claim Objections
Claim 1 is objected to because of the following informalities 
- Pg. 3, claim 1, line 7-8 “the closed position when the shootbolt is in the extended position as the second slidable panel” should read “the closed position, when the shootbolt is in the extended position, as the second slidable panel”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 11-12, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Namely, the original disclosure does not support “releasably coupled” and “releasably couple”. Instead, the specification clearly presents an engagement feature in the form of a protrusion or a pin 235 that extends laterally from the band 231 and sized and positioned to engage a shootbolt system 200 such that the slidable shootbolt 204 is coupled to the band 231 via pin 235 and aperture or hole 446 to facilitate engagement and co-movement of the shootbolt and the band 231. See, for example, paragraphs 14, 15, 20, 22, 28-29. Therefore “releasably coupled” is new matter. Moreover, applicants’ arguments are more limiting than the claim language. For the purpose examination, the examiner interprets “releasably coupled” as being able to take apart, so that the releasable coupling provides the ability to free shootbolt 204 from pin 235 and hence the shootbolt 204 is freed from its attachment to the first portion/vertical portion of the band 231.
Claims 2-10, 13-15, and 17-20 are rejected as being dependent upon claims the rejected claims 1 and 16.

Appropriate correction is required

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu Xiang (WO-2017147983-A1) hereinafter Xiang, in view of Roto Frank AG (DE-202007011699-U1) hereinafter Frank 

Regarding claim 1, 
While Xiang a panel system (figs. 29-33; a sliding and side hang door/window hardware system) comprising: 
a first slidable panel (fig. 29; the right-side sliding door/window sash 1) including:
a first stile (first stile) and a first rail (first rail) which meet at a first corner (first corner) of the first slidable panel, the first slidable panel being slidably mountable within a frame (3) with the first rail positioned adjacent a horizontal member (Horizontal member) of the frame (as shown in the annotated figure of fig. 29, below; the sliding door/window hardware system shows a first and a second slidable panel where the first slidable panel is the right side sliding door/window sash 1 that is slidably disposed in the door / window frame 3 along the horizontal frame member and along the right pointing arrow), and

a first outer edge (first outer edge) of the first rail facing toward the horizontal member of the frame, such that the first slidable panel can slide horizontally within the frame along the horizontal member (as shown in the annotated figure of fig. 29 below and figures 30-32; the first slidable panel/ the right side sliding door/window sash 1 can be pulled or pushed to depart from the second slidable panel / left side sliding door/ window sash 1 and slide within frame 3 along the horizontal frame member from a locked state into a disengaged state to open the doors/windows after being closed onto each other);

a corner drive mechanism (figs. 1-5 and 25-32; the collective of 4, 5, 6, 7, 8, 9, 10, 11, 12, 16- 17 and 19) attached to and carried by the first slidable panel (as shown in figs. 4-5, 26-28, and 31-33; components 4, 6, 8, 9, 10, 11, 12 and 19 are mounted along the first stile and get attached to components  5, 7, and 16-17 as the first slidable panel/right sliding door or window sash 1 opens and slides to the right side to connect to the right side swing door sash 2) the corner drive mechanism including a first portion (the collective of 4, 6, 8, 9, 10, 11, and 12 and 19) extending along the first stile and movable upwardly or downwardly therealong in response to an applied actuation force (figs. 1-4, 7-14, 18-27, and 29-32; transmission rods 9 and 12 slide up and down to engage and disengage the first and third lock points 4 and 6 in response to the rotation of the handle 10  from the vertical home position/in situ state (figs. 1, 7-8,  25, and 29-30) to the horizontal first working position (figs.2-3, 9-12, 26-27, and 31) and then to the vertical second working position (figs. 4, 13-14, and 33) and vice versa requires a user or those skilled in the art to force the handle to rotate ), and a second portion (5, 7, and 16-17)  extending horizontally along the first rail and operably linked to the first portion so that the second portion is moved horizontally along the first rail in response to movement of the first portion upwardly or downwardly along the first stile (figs. 2-4, 11-14, 26-28, and 31-33; rotation of handle 10 from the horizontal first working position to the vertical second working position moves the transmission rods 9 and 12 up and down which causes the engagement and disengagement of second lock point 5, the automatic lock 7, anti- misoperation device 16, and the lock seat 17 along the first horizontal rail)

a chassis (as shown in the annotated figure of fig. 1 and 4 below, and figs. 2-5; 25-28, and 31-33; the automatic lock 7 includes an oblique lock tongue / shootbolt which slides inside and out of the supporting body structure of the automatic lock 7/a chassis  ) fixedly attached to the first slidable panel proximate the first corner thereof (figs. 4-5, 13-14, and 33; once the handle 10 rotates again to the vertical second working position, the first slidable panel/ the right side and the right side swing door 2 will be securely locked to each other so that the chassis and its automatic lock 7/shootbolt are securely attached to the third locking point 6, third locking member 61, and the third locking seat 62 and near to the first corner above the handle 10), the chassis including a guideway (as shown in the annotated figure of fig. 4 below, and fig. 3; the supporting body  structureof the automatic lock 7/ chassis forms a channel /guideway that controls the line of motion of the oblique lock tongue/ shootbolt as it slides in and out of the chassis between the disengaged and locked states); and


a shootbolt (as shown in the annotated figure of fig. 4 below, and fig. 3; oblique lock tongue of the automatic lock 7), at least a portion (as shown in the annotated figure of fig. 4 below, and fig. 3; the part of the sliding shootbolt/oblique lock tongue that is slides up and down inside the channel/guideway of the automatic lock 7) of which is slidably received in the guideway, the shootbolt releasably coupled (the up and down sliding motion of the second transmission rod 9 is transferred to the shootbolt/oblique lock tongue via the third locking point 6 where the third locking member 61 and the third lock seat 62 are pushed to couple and pulled to decouple and can be taken apart from each other by the rotation of handle 10 and the sliding motion of the right-side sliding door/window sash 1 away from the right side swing door sash 2) to the first portion of the corner drive mechanism for movement therewith upwardly and downwardly, relative to the first stile and the chassis, between a retracted position (figs. 4, 13-14, 28, and 33 ; disengaged state ) in which the shootbolt is recessed in the chassis, and an extended position (figs. 1-3, 7-12 , 25-27, and 29-32; locked state) in which the shootbolt extends beyond the chassis and outwardly beyond the first outer edge of the first rail; 

a second slidable panel (fig. 29; the left-side sliding door/window sash 1) including a second stile (second stile) and a second rail (second rail) which meet at a second corner (second corner) of the second slidable panel, the second slidable panel being slidably mountable within the frame with the second rail positioned adjacent the horizontal member of the frame (as shown in the annotated figure of fig. 29, below; the sliding door/window hardware system shows a first and a second slidable panel where the second slidable panel is the left side sliding door/window sash 1 that is slidably disposed in the door / window frame 3 along the horizontal frame member and along the left pointing arrow), and 

a second outer edge (second outer edge) of the second rail facing toward the horizontal member of the frame, such 2that the second slidable panel can slide horizontally within the frame along the horizontal member (as shown in the annotated figure of fig. 29 below and figures 30-32; the second slidable panel/ the left side sliding door/window sash 1 can be pulled or pushed to depart from the first slidable panel / right side sliding door/ window sash 1 and slide within frame 3 along the horizontal frame member from a locked state into a disengaged state to open the sliding doors/windows after being closed onto each other); wherein 

the first slidable panel and the second slidable panel are configured to slide horizontally within the frame along the horizontal member to a closed position in which the first stile of the first slidable panel and the second stile of the second slidable panel are adjacent each other (as shown in the annotated figure of fig. 29, blow; the first and second stiles connect to each other when the first and second slidable panels/right and left sliding doors-window sashes 1 are pushed or pulled to slide into the closed position); 
But Xiang fails to teach wherein the shootbolt is configured to retain the first slidable panel in the closed position when the shootbolt is in the extended position as the second slidable panel is moved into the closed position and causes contact between the first stile of the first slidable panel and the second stile of the second slidable panel.

Xiangs’ Automatic lock 7 including its oblique lock tongue that acts to prevent the left and right sash doors 2 from pivoting out of frame 3 as shown in fig. 33 once both of the left and right sliding door sashes 1 and their respective pivoting sash door 2 are locked to each other by the third locking point 6 at which point the two sliding door sashes 1 have been already pushed to the left and to the right side to be fully open and apart from each other as shown if figs 31-32. where the first and second stiles are far apart and do not contact each other.

Frank teaches wherein the shootbolt is configured to retain the first slidable panel in the closed position when the shootbolt is in the extended position (as shown in figs. 1-4 of Frank; the shootbolt system includes a shootbolt/edge bolt 14 plunges to lock into the locking piece 15 of the fixed frame side to secure wing 2 into the closed position) as the second slidable panel is moved into the closed position and causes contact between the first stile of the first slidable panel and the second stile of the second slidable panel (as shown in figs. 1-4 of Frank; once wing 3 is moved to close onto wing 2, both stiles of the two wings will contact each other without movement from the already secured wing 2, where wings 2 and 3 of Frank and their respective stiles act similar to the first and second sliding doors/window sashes of Xiang when they contact each other at the closed position).

Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Xiang by incorporate the shootbolt system /connecting rod fitting as disclosed by Frank because incorporating a shootbolt system on sliding leaf systems with multiple sliding leaves is a known, simple to use, and marketable safety feature that locks the sliding leaf panels to their fixed frame and prevents burglars from breaking into the safe area.

    PNG
    media_image1.png
    1039
    1171
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    664
    984
    media_image2.png
    Greyscale

Regarding claim 2, 
Xiang as modified above teaches the panel system of claim 1, wherein the first slidable panel includes a handle (10) that is operatively coupled to the corner drive mechanism and manually moveable to transmit the applied actuation force to the first portion of the corner drive mechanism (rotation of handle 10 along its vertical home postion/in situ state to the horizontal first working position and then to the vertical second working position or vise versa forces the two transmission rods 9 and 12 to slide up and down causing to lock or unlock the shootbolt system /connecting rod fitting/closing piece of Frank and the collective of the first lock point 4, the third lock point 6, and the lock 19)

Regarding claim 3, 
Xiang as modified above teaches the panel system of claim 1, wherein the first and second portions of the corner drive mechanism constitute sections of a flexible band (figs. 2-4 of Frank; fitting 7) that extends along the first stile, around the first corner of the first slidable panel, and along the first rail, and the shootbolt is coupled to the flexible band for movement therewith between the retracted position and the extended position (as shown in the annotated figures of fig. 2 and 29, and figs 1, and 3-4 of Frank; the shootbolt system of Frank includes fitting 7 which has a first vertical portion and a second horizontal portion where the first vertical portion extends along the first stile and the second horizontal portion extends along the first rail such that the flexible band/fitting 7 is placed around the first corner to move the shootbolt/edge bolt 14 to lock into or unlock from the locking piece 15).

    PNG
    media_image3.png
    599
    827
    media_image3.png
    Greyscale

Regarding claim 4, 
Xiang as modified above teaches the panel system of claim 1, further comprising a stop (as shown in the annotated figure of fig. 2, above; locking piece 15) attachable to the horizontal member of the frame to interfere with the shootbolt when in the extended position to thereby limit movement of the first slidable panel along the frame (para.11, 20 and 22; the shootbolt /edge bolt 14 plunges into the stop/ locking piece 15 on the fixed frame side).

Regarding claim 5, 
Xiang as modified above teaches the panel system of claim 1, wherein the retracted position corresponds to an unlocked configuration (para. 6, 21 of Frank; unlocked and opened) of the panel system, and the extended position corresponds to a locked configuration (para.11, 19, 20 and 22 of Frank; edge bolt 14 moves upwards and goes into the stop /locking piece 15 to lock wing 2 and enable wing 3 to close so that the system is in a closed position) of the panel system (as shown in the annotated figure of fig. 2 and 29 above; the shootbolt /edge bolt 14  slides vertically up and down in response to the forced rotation of the handle to lock into and unlock out from the locking piece 15 so that the sliding doors/window sashes 1 of Xiang can be pulled to open apart from each other or pushed to close onto each other, resembling the open and closed positions of wings 2 and 3 of Frank).

Regarding claim 6, 
Xiang as modified above teaches the panel system of claim 1, wherein the guideway includes a first pathway (W1) and a second pathway (W2), and the shootbolt includes a first section (W3) and a second section (W4), wherein the first section (W3) is sized to facilitate sliding engagement with the first pathway (W1), and the second section (W4) is sized to facilitate sliding engagement with the second pathway (W2) [as shown in the annotated figure of fig. 4 of Frank, below; the shoot bolt is able to slide into its guideway via the corresponding surfaces indicated by the sections (W3, W1) and sections (W4, W2)].

    PNG
    media_image4.png
    825
    794
    media_image4.png
    Greyscale

Regarding claim 7, 
Xiang as modified above teaches the panel system of claim 1, wherein the guideway includes a T-slot (as shown in the annotated figure of fig. 4 of Frank, above; the two parallel walls PW1 and PW2 have inner parallel surfaces that are spaced apart by the guideways’ second pathway width W2, while the elongated opening 23 includes two parallel walls spaced apart by the first pathway width W1, the walls PW1 and PW2 construct a slot (shaded area S1) enclosed by the parallel walls PW1 and PW2 along the guideway. The slot S1 of width W2 connects to /merges with the narrower elongated guide opening /slot 23 of width W1, the cross section that is cut into the area enclose by both of wider S1 and narrower slot 23 and along the width W2 constructs a T-shaped slot).



Regarding claim 8, 
Xiang as modified above teaches the panel system of claim 1, wherein the chassis includes a vertical section (vertical section) in which the guideway is located (as shown in the annotated figure of figs. 2 and 4 of Frank, above).

Regarding claim 9,
Xiang as modified above teaches the panel system of claim 8, wherein the vertical section includes one or more vertical mounting holes (as shown in the annotated figure of fig. 2 and 4 of Frank above, above; Vertical hole).

Regarding claim 10, 
Xiang as modified above teaches the panel system of claim 8, wherein the chassis further includes a horizontal section (horizontal section) coupled to the vertical section and extending perpendicularly therefrom along the first rail, the horizontal section including one or more horizontal mounting holes (horizontal hole) [as shown in the annotated figure of figs. 2 and 4 of Frank and fig. 29 of Xiang, above; the horizontal section Is connected to the vertical section at a 90[Symbol font/0xB0] angle where the horizontal section of the chassis of Frank extends horizontally along the frame such that it will extend horizontally along the first rail of the first sliding panel/ right sliding door-window 1 of Xiang].

But Xiang as modified above fails to teach through which a fastener attaches the chassis to the first rail.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to understand that fasteners such as screws or bolts are required to attach the chassis of Frank to the first rail.

Regarding claim 11, 
Xiang as modified above teaches the panel system of claim 8, wherein: 

the vertical section includes an elongate opening (23) disposed at least partially along the guideway (as shown in the annotated figure of fig. 4 above); and

the corner drive mechanism includes a pin (pin) that extends outwardly from the first portion and through the elongate opening to engage a hole (hole) in the shootbolt to operably and releasably couple the first portion to the shootbolt for co-movement (as shown in the annotated figure of fig. 2 and 4 of Frank, above; the pin goes through the first vertical portion, the slot 23,  and the shootbolt/edge bolt 14 to hold the edge bolt 14 onto the first portion and transmit the movement of the handle 10 as it is forced to rotate through its vertical home position/in situ state to the horizontal first working position and then to the vertical second working position or vice versa, where the coupling between the edge bolt 14 and pin is a releasable coupling that can be taken apart).

Regarding claim 12, 
Xiang as modified above teaches the panel system of claim 1, wherein the shootbolt includes a hole (hole) and the corner drive mechanism includes a pin (pin) extending outwardly from the first portion and into the hole to operably and releasably couple the first portion of the corner drive mechanism to the shootbolt for co-movement movement (as shown in the annotated figure of fig. 2, 4 of Frank, above; the pin goes through the first vertical portion, the slot 23,  and the shootbolt/edge bolt 14 to hold the edge bolt 14 onto the first portion and transmit the movement of the handle 10 as it is forced to rotate through its vertical home position/in situ state to the horizontal first working position and then to the vertical second working position or vice versa, where the coupling between the edge bolt 14 and pin is a releasable coupling that can be taken apart).
Regarding claim 13, 
Xiang as modified above teaches the panel system of claim 1, wherein the first rail of the first slidable panel is a top rail (as shown in the annotated figure of fig. 29 of Xiang, above; the first rail is positioned at the top side of the right sliding door/window 1) and the horizontal member of the frame is a header rail (as shown in the annotated figure of fig. 29 of Xiang, above; the horizontal member if placed at the top of the frame to be the header of the frame). 

One of ordinary skill in the art would understand that a door or window frame has a head or header that is the horizontal structural member placed to seat at the uppermost top of the frame to join both of the left and right side jambs of the frame at is top side. While one of ordinary skill in the art would understand a top rail of a door or a window to be the horizontal structural piece that sits at the uppermost part or top of the door or window. 

Regarding claim 14, 
Xiang as modified above teaches the panel system of claim 1, wherein the first slidable panel includes a track (the track is the channel formation that extends along the horizontal rail down to the vertical stile of the slidable panel so that channel formation is sandwiched in-between the outer and inner edges of first horizontal rail and the outer and inner edges of the vertical stile) that extends vertically along a second outer edge of the first stile (second outer edge) and horizontally along the first outer edge of the first rail (first outer edge) [as shown in the annotated figure of fig. 5 of Xiang, below], and 

and the corner drive mechanism includes a flexible band (as shown in the annotated figures of figs. 2 and 4 of Frank, above; fitting 8) positioned in the track for movement therealong and around the first corner (as shown in the annotated figures of figs. 2 and 4, and figs. 1 and 3 of Frank; the shootbolt system includes a corner mechanism that is placed inside wing 2 so as to extend around the upper corner of wing 2 where the horizontal top rail and the vertical stile meet to form the upper corner where fitting 8 is placed, the horizontal top rail, vertical stile, corner, and wing 2 resemble the first rail, first stile, first corner, and the right sliding door/ window 1 of Xiang respectively).

Regarding claim 15, 
Xiang as modified above teaches the panel system of claim 1, wherein the chassis includes a lock keeper (13) having a slot (22) sized to receive a movable lock pin (17) of an adjacent panel (3) (as shown in figs. 1 and 3 and the annotated figure of figs 2 and 4 above; the adjacent panel /wing 3 includes a mushroom-shaped pin/locking element 17  that moves into the slot / back-grip 22 of wing 2 and locks wing 3 into its closed position, the back-grip 22 is formed along the lock keeper/locking piece 13).

    PNG
    media_image5.png
    848
    1160
    media_image5.png
    Greyscale

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee K (WO-2007075075-A1) hereinafter Lee, in view of Roto Frank AG (DE-202007011699-U1) hereinafter Frank 

Regarding claim 16, 
A shoot bolt system for a fenestration comprising:
while Lee teaches  a corner drive mechanism (150c, 150g, 150s, 151a collectively) attachable to a slidable panel (40) of the fenestration that is slidable within a frame (10), the corner drive mechanism extendable over a corner (panel corner) of the slidable panel with a first portion (150c and 150s collectively) extending along a first edge (outer edge 1) of the slidable panel and a second portion (151a and 150s collectively) extending along a second edge (outer edge 2) of the slidable panel (as shown in figs. 28-30 and the annotated figure of fig. 27 above), the first and second edge meeting at the corner, the first portion movable along the first edge in response to an applied actuation force (pg. 22, para. 94; a force applied on the handle 150h to cause the side slide bar 150c to move up and down), the second portion extending along the second edge and operably linked to the first portion (flexible slider 150s links the first portion to the second portion within guides 150g) so 4that the second portion is moved along the second edge in response to movement of the first portion along the first edge (figs. 28-30 and the annotated figure of fig. 27 above; pg. 22-23; para. 94-95; the second portion moves along with the direction of movement of the first portion); 

But Lee fails to teach a chassis attachable to the slidable panel to be fixed relative to the first edge and the second edge, the chassis including a guideway slot; and a shootbolt coupled to the first portion for movement relative to the first edge in response to movement of the first portion along the first edge, the shootbolt received in the guideway slot and supported for sliding movement along the guideway slot between a retracted position in which the shootbolt is recessed in the chassis, and an extended position in which the shootbolt extends from the chassis. 

Frank teaches a chassis (chassis) attachable to the slidable panel to be fixed relative to the first edge and the second edge (as shown in figs 1, 3 and the annotated figure of fig. 2 and 4 above; the chassis is attached to wings 2 and 3 via fittings 7 and 8 on the horizontal portion while bolt 21 and the pin attach the chassis to the vertical portion), the chassis including a guideway slot [the guideway and the shaded sot S1 are part of the chassis structure]; and
a shootbolt (14) releasably coupled (as shown in the annotated figure of figs. 2 and 4 above; the edge bolt 14 and the locking piece 13 are movably coupled to fitting 8 via guide bolt 21 and the pins respectively, bolt and pin couplings are releasable couplings that can be taken apart) to the first portion for movement relative to the first edge in response to movement of the first portion along the first edge (the shoot bolt/edge bolt 14 plunges into a locking piece 15 on the fixed frame side, the edge bolt 14 is connected to the drive rod section 16 via locking piece 13 to move upwards to lock into the locking piece 15 and downwards to unlock), the shootbolt received in the guideway slot and supported for sliding movement along the guideway slot between a retracted position (downward position for unlocking) in which the shootbolt is recessed in the chassis, and an extended position (upper position for locking) in which the shootbolt extends from the chassis  (as shown in figs. 1 and 3-4 and the annotated figure of fig. 2and 4 above; para 8, 20-23) 

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Lee by including a chassis and a shootbolt as disclosed by Frank because including a shoot-bolt with its chasses is a known, simple to use, and marketable safety feature that locks the panel to its frame and prevents burglars from breaking into the safe area.

    PNG
    media_image6.png
    597
    965
    media_image6.png
    Greyscale

Regarding claim 17,
Lee as modified above teaches the shoot bolt system of claim 16, further comprising a receiver (15) attachable to a frame (4) of the fenestration, the receiver configured to engage the shootbolt in the extended position (as shown in the annotated figure of fig. 2 above; para.11, 20 and 22; the shootbolt /edge bolt 14 plunges into the stop/ locking piece 15 on the fixed frame side).

Regarding claim 18, 
Lee as modified above teaches the shoot bolt system of claim 16, wherein the chassis includes an elongate opening (23) therethrough which is disposed at least partially along the guideway slot (as shown in the annotated figure of fig. 4 above).


Regarding claim 19,
Lee as modified above teaches the shoot bolt system of claim 16, wherein the chassis further includes a first section (chassis vertical section) in which the guideway slot is formed, and a mounting flange (chassis horizontal section) coupled to the first section and extending perpendicularly therefrom (as shown in the annotated figure of figs. 2 and 4 above; the horizontal section Is connected to the vertical section at a 90[Symbol font/0xB0] angle), the mounting flange including one or more mounting holes (Horizontal hole)14104699151.1 41832-12701 for mounting to the second edge [as shown in the annotated figure of figs. 2, 4, and 27 above].

Regarding claim 20, 
Lee as modified above teaches the shoot bolt system of claim 16, wherein the chassis includes a lock keeper (13) having a slot (22) sized to receive a movable lock pin (17) of an adjacent panel (3) (as shown in figs. 1 and 3 and the annotated figure of figs 2 and 4 above; the adjacent panel /wing 3 includes a mushroom-shaped pin/locking element 17  that moves into the slot / back-grip 22 of wing 2 and locks wing 3 into its closed position, the back-grip 22 is formed along the lock keeper/locking piece 13).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.
George E. Heid (US-20090295173-A1) teaches of a multi-point locking assembly for a door mounted within a frame. 
Steven T. Weathersby (US-7275773-B1) teaches a door latch with a cylindrical casing and a T- shaped bolt.
Bruce A. Hagemeyer (US-20060150516-A1) teaches a door locking system with two shoot bolts and a dead bolt.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAL SAIF whose telephone number is (571)272-6504.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                         

/TAL SAIF/Examiner, Art Unit 3675